Exhibit 10.75

 

EMPLOYMENT AGREEMENT

 

This agreement, dated as of July 17, 2003 is entered into between Nextel
Partners Operating Corp., a Delaware corporation, Nextel Partners, Inc., a
Delaware corporation (collectively the “Company”), and Barry L. Rowan,
(“Executive”).

 

WHEREAS, the Company desires to employ Executive and to enter into an agreement
embodying the terms of such employment (the “Agreement”), and Executive desires
to accept such employment and enter into this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Company and Executive, intending to be legally bound, hereby agree as follows:

 

1. Employment.

 

(a) Agreement to Employ. Upon the terms and subject to the conditions hereof,
the Company shall employ Executive from the date of this Agreement until August
17, 2003 (the “Transition Period”) as an employee of Nextel Partners, Inc. and
Nextel Partners Operating Corp. and beginning August 18, 2003, the Company shall
employ Executive as Vice President, Chief Financial Officer and Treasurer of
Nextel Partners, Inc. and Nextel Partners Operating Corp. until the Expiration
Date (as defined in Section 1(b)), any date to which this Agreement shall have
been extended pursuant to section 1(b) or any earlier termination of this
Agreement pursuant to the provisions hereof. Executive’s office shall be located
in the Seattle, Washington metropolitan area. During the term of his employment
hereunder, Executive will devote substantially all of his business time to the
performance of his duties hereunder.

 

(b) Employment Period. Unless earlier terminated pursuant to the provisions
hereof, the initial term of Executive’s employment with the Company shall be for
a period commencing on the date of this Agreement and continuing until January
17, 2004 (the “Expiration Date”). The term of this Agreement shall automatically
extend for successive one-year terms commencing on the Expiration Date unless
Executive or the Company’s Board of Directors provides written notice to the
other party at least thirty (30) calendar days prior to the end of the then
current term indicating that the party giving notice does not wish to extend the
Agreement. In such event, the Agreement shall terminate at the end of the then
current term.

 

2. Responsibility. During the Transition Period, Executive shall be responsible
for such duties as shall be assigned by the Company’s board of directors or the
chief executive officer of the Company. From and after August 18, 2003,
Executive shall be responsible for supervising the establishment, maintenance
and operation of all financial and accounting functions at the Company and for
such other duties commensurate with his position that may be assigned from time
to time by the Company’s board of directors or the Company’s chief executive
officer (to the extent not inconsistent with the duties assigned to him by the
board of directors). Executive shall report directly to the chief executive
officer and shall be subject to his supervision and the overall supervision of
the board of directors of the Company.

 

1



--------------------------------------------------------------------------------

3. Compensation and Benefits.

 

(a) Salary, Bonus and Benefits.

 

(i) The Company shall pay Executive a base salary in the annual amount of
$265,000 payable bi-weekly or in such other manner as is consistent with the
Company’s normal payroll practices.

 

(ii) The Company shall (subject to the review and approval by the compensation
committee of the board of directors) establish a performance based program
pursuant to which Executive shall receive, if performance targets are met, an
additional annual cash payment of up to one hundred percent (100%) of
Executive’s then current base salary (or such higher amount as the compensation
committee may approve).

 

(iii) The Company shall offer to Executive a benefits package equivalent to that
provided to the Company’s other employees and senior-level executives
(including, without limitation, participation in the Company’s medical, dental,
vision, life and disability insurance programs, the Company’s 401(k) plan, the
Company’s stock purchase program, and such other plans or programs as may be
made available). In addition, the Company shall maintain a life insurance policy
on the life of Executive and payable upon death of the Executive to a
beneficiary or beneficiaries designated by Executive, in an amount not less than
$500,000.

 

(iv) For so long as this Agreement is renewed, the compensation committee of the
board of directors shall each year on or before the anniversary date of this
Agreement review the Executive’s base salary and bonus payment in light of the
performance of Executive and the Company, and may increase (but not decrease)
such base salary and bonus payment by an amount it determines to be appropriate.

 

(b) Expenses. Executive shall maintain his own automobile and shall carry
liability insurance in the minimum amount of $300,000. The Company shall
reimburse Executive monthly for business use of his automobile at the prevailing
IRS rate per mile. Executive shall also be reimbursed monthly for all other
reasonable out-of-pocket expenses incurred or paid by Executive while
representing the Company or conducting Company business. Executive shall be
responsible for maintaining records reasonably satisfactory to support all
claimed business usage of his automobile and to substantiate all out-of-pocket
expenses incurred for which reimbursement is sought and shall furnish such
records to the Company in accordance with its policies.

 

(c) Vacation. Executive shall be entitled to 15 vacation days each calendar
year, any or all of which may be carried over into a new calendar year, for a
maximum accrual of 30 days. Executive shall also be entitled to any paid or
unpaid

 

2



--------------------------------------------------------------------------------

holidays provided by the Company in accordance with its generally applicable
personnel policies. Upon termination of Executive’s services under this
Agreement, Executive will be paid for unused and accrued vacation time earned
through the last completed day of service.

 

(d) Indemnification. The Company shall indemnify and hold Executive harmless in
accordance with the terms of the Company’s certificate of incorporation and
bylaws, in each case as in effect on the date hereof.

 

(e) D&O Insurance. The Company shall maintain directors and officers’ liability
insurance coverage covering Executive in amounts customary for similarly
situated companies in the telecommunications industry and with reputable
insurers. All such policies shall provide for coverage to Executive on the same
terms and conditions applicable to the coverage provided under such policies to
the Company’s other directors and officers.

 

4. Nondisclosure of Proprietary and Confidential Information.

 

(a) Confidential Information. Executive agrees to refrain (whether during or
after his employment with the Company) from disclosing or using, except as
permitted by this Agreement or otherwise authorized by the Company’s board of
directors, any secrets or confidential information with respect to the Company
or any of the Company’s direct or indirect wholly owned subsidiaries
(collectively the “Covered Entities”), including without limitation its trade
secrets, patents, affairs, business plans, strategic, commercial or financial
information other than information that is or becomes publicly available through
no fault of Executive (the “Confidential Information”). Confidential Information
may be used solely for the benefit of the Company, and Executive shall not make
any other use of such information. Executive agrees that all materials relating
to the business of any Covered Entity that are provided or made available to
Executive, or created by Executive, during the course of Executive’s services to
the Company shall be and remain the property of the Company and/or the
applicable Covered Entity (subject to the terms of any separate agreement
between the Company and/or the affected Covered Entity), whether or not such
materials constitute or contain Confidential Information, and all copies of such
materials shall be returned to the Company immediately upon the termination of
Executive’s services to the Company. In the event that the Company notifies the
Executive that it has entered into a confidentiality agreement with a Covered
Entity or with any affiliate of the Company with respect to confidential
information provided to the Company, the Executive shall comply with such
reasonable obligations thereunder as are applicable to the Executive.

 

(b) Innovations; Inventions. Executive hereby sells, transfers and assigns to
the Company all right, title and interest of Executive in and to any and all
inventions, ideas, disclosures and improvements of any kind or nature
whatsoever, whether patented or unpatented, and any and all copyrightable
materials, in either case whether made or conceived in whole or in part by
Executive alone or together with others during the initial term of this
Agreement or any renewal term, that (i) relate to any methods, designs,

 

3



--------------------------------------------------------------------------------

products, processes, apparatus, service or devices sold, leased used or under
construction or development by the Company or the Covered Entities, (ii) relate
to the business, functions or operations of the Company or the Covered Entities,
or (iii) arise from, in whole or in part, the efforts of Executive on behalf of
the Company. Executive will communicate and disclose to the Company promptly all
information, data and details pertaining to any inventions, ideas, disclosures
and improvements described above, in such form or format as the Company may
reasonably request. During the term of this Agreement or any renewal term and
thereafter, Executive will execute, acknowledge or deliver to the Company (at
the Company’s expense) such formal transfers and assignments and such other
papers and documents as may be required of Executive to permit the Company to
file and prosecute any patent applications the Company desires to file and
prosecute relating to any of the foregoing, and, as to copyrightable material,
to obtain copyright thereon.

 

(c) Notwithstanding the foregoing provisions of this Section 4 or any other
provision of this Agreement, nothing in this Agreement shall prohibit or
restrict Executive from: (i) providing information to, or testifying or
otherwise assisting in any investigation or proceeding brought by any federal
regulatory or law enforcement agency or legislative body, or any self-regulatory
organization; (ii) providing information to or assisting in an investigation by
the Company’s designated legal, compliance and/or human resources officers; or
(iii) testifying, participating or otherwise assisting in a proceeding relating
to an alleged violation of any federal, state or municipal law relating to fraud
or any rule or regulation of the Securities and Exchange Commission or any
self-regulatory organization.

 

5. Non-Competition; Non-Solicitation.

 

(a) In view of the unique value to the Company of Executive’s services and
because of the Confidential Information to be obtained by or disclosed to
Executive as described above, Executive agrees that, during the term of this
Agreement and for a period of one year thereafter, provided that this Agreement
is not terminated by the Company without Cause (as defined below) or by the
Executive for Good Reason (as defined below):

 

(i) Executive will not directly or indirectly assist or become associated with
any wireless voice communication service provider in any business of such
provider that competes in any of the markets of any of the Covered Entities,
whether as a principal, partner, employee, consultant or shareholder (other than
as a holder of less than 5% of the outstanding voting shares of any publicly
traded company);

 

(ii) Executive will not directly or indirectly solicit for employment or employ
any employee of any of the Covered Entities, unless such solicited person shall
have ceased to be employed by any such entity for a period of at least six
months; and

 

4



--------------------------------------------------------------------------------

(iii) Executive will not directly or indirectly solicit business from customers
of any of the Covered Entities, provided that the foregoing shall not restrict
Executive or any entity with which Executive is associated from soliciting or
doing business with any customer of any of the Covered Entities, if such
solicitation does not interfere with any business relationship between such
solicited customer and any of the Covered Entities.

 

(b) If Executive violates any provision of Section 4 or Section 5(a), the
Company shall be entitled to receive provable damages caused by such breach,
provided that Executive shall not be liable for indirect, special, consequential
or punitive damages (it being understood and agreed that this remedy is in
addition to, and not a limitation on, any injunctive relief or other rights or
remedies to which the Company is or may be entitled to at law or in equity).
Executive acknowledges and agrees that the Company’s (and as applicable, each
Covered Entity’s) remedies at law for a breach of any provision of Section 4 or
Section 5(a) would be inadequate and, in recognition of this fact, Executive
agrees that, in the event of such a breach, in addition to any remedies at law,
the Company and, as to Section 4, each Covered Entity, without posting any bond,
shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available. As provided in Section
10(i) hereof, the equitable remedies referenced in this Section 5(b) shall be in
addition to, and not in substitution for or exclusion of, any other remedies
available at law or in equity for any breach of either or both of Sections 4 or
5. Executive and the Company each specifically acknowledge and agree that the
provisions of Sections 4 and 5 are for the express benefit of each Covered
Entity and that (i) no waiver, amendment or other modification of Sections 4 or
5 with respect to a Covered Entity shall be effective unless it has been
consented to in writing by such Covered Entity, and (ii) each such Covered
Entity shall be entitled to enforce the provisions of Section 4 and/or 5 hereof
(as appropriate) as fully and with the same rights and effect as if such Covered
Entity were a signatory party to this Agreement.

 

(c) If any provisions of Section 4 or Section 5(a) are held to be invalid or
unenforceable, the remaining provisions shall nevertheless continue to be valid
and enforceable as though the invalid or unenforceable parts had not been
included.

 

6. Noncontravention. Executive represents and warrants to the Company that
Executive is free to enter into this Agreement and has no commitment,
arrangement or understanding to or with any party that restrains or is in
conflict with Executive’s performance of the covenants, services and duties
provided for in this Agreement. Employee agrees to indemnify the Company and to
hold it harmless against any and all liabilities or claims arising out of any
unauthorized act or acts by Employee that, the foregoing representation and
warranty to the contrary notwithstanding, are in violation, or constitute a
breach of, any such commitment, arrangement or understanding.

 

7. Termination. This Agreement shall automatically terminate (and the term of
this Agreement shall thereupon terminate) upon the occurrence of any one of the
following events:

 

(a) Death. This Agreement shall terminate upon the death of Executive.

 

5



--------------------------------------------------------------------------------

(b) Disability. This Agreement shall terminate upon the Executive’s disability
if Executive shall have been incapacitated from illness, accident or other
disability and unable to perform his normal duties hereunder for a cumulative
period of three months in any period of six consecutive months, and no
reasonable accommodation being available, upon either party giving the other
party not less than 30 days’ written notice. In the event of a disagreement over
the nature of Executive’s disability or the determination of whether Executive
is disabled, Executive agrees to be examined by a licensed physician that is
mutually agreeable to Executive and the Company.

 

(c) Expiration of the Agreement. This Agreement shall terminate upon the
Expiration Date or the scheduled expiration date of any renewal or extension
thereof in compliance with Section 1(b).

 

(d) Termination by the Company With Cause. This Agreement shall terminate upon
the Company’s termination of Executive for Cause.

 

(e) Voluntary Termination by Executive. This Agreement shall terminate upon
Executive’s voluntary resignation; provided, that Executive shall provide the
Company with no less than 30 days’ written notice; provided, further, that such
voluntary resignation shall not relieve or release Executive from any breach of
this Agreement at or prior to the time of such resignation.

 

(f) Termination by the Company Without Cause. This Agreement shall terminate
upon the Company’s termination of Executive for any reason other than for Cause;
provided, that the Company shall provide Executive with no less than 30 days’
written notice of any such termination. For purposes of this Agreement, the
Company’s failure to renew the Agreement for any subsequent one-year term shall
be deemed to be a termination of Executive without Cause.

 

(g) Termination by Executive for Good Reason. Upon the occurrence of any event
or the existence of any condition or circumstance constituting Good Reason,
Executive may by notice to the Board of Directors, deem a constructive
termination of this Agreement to have occurred.

 

8. Effect of Termination.

 

(a) Upon termination of this Agreement pursuant to Sections 7(a) through (e),
the Company shall compensate Executive (or, in the event of Executive’s death,
his surviving spouse, if any, or his estate), for (x) accrued but unused
vacation time, (y) any base salary earned, but unpaid, for services rendered to
the Company on or prior to the date of termination and (z) amounts which the
Executive is otherwise entitled to receive under the terms of or in accordance
with any plan, policy, practice or program of, or contract or agreement with the
Company (including, without limitation, the plans and program made available to
Executive pursuant to Section 3(a)(iii)), as in effect immediately prior to the
date of such termination, at or subsequent to the date of

 

6



--------------------------------------------------------------------------------

termination without regard to the performance by Executive of further services
or the resolution of any contingency, but subject to any and all rights,
remedies and claims of the Company against Executive.

 

(b) If Executive resigns for Good Reason pursuant to Section 7(g) or his
employment with the Company is terminated without Cause pursuant to 7(f), the
Company shall thereupon pay Executive the following amounts and benefits as
severance benefits: (i) all amounts payable pursuant to Section 8(a), and (ii) a
lump sum equal to one year’s base salary hereunder plus an amount equal to the
most recent annual bonus, if any, received by Executive pursuant to Section
3(a)(ii), and (iii) continued coverage for one year under the Company’s benefit
plans made available to Executive in accordance with Section 3(a)(iii) (other
than the Company’s 401(k) and stock purchase plans) on the same terms as other
similarly situated employees of the Company. If coverage under one or more of
the Company’s benefit plans may not be continued because such continuation would
adversely affect the tax-qualified status of such benefit plans, Company may pay
Executive a cash payment that is the equal to the value of such continued
coverage.

 

(c) In the event there is a “Change in Control of the Company” (as that term is
defined in that certain Restricted Stock Purchase Agreement between Executive
and Nextel Partners, Inc. dated July 17, 2003) prior to January 1, 2008, the
Company shall pay to Executive a one-time lump sum payment in the amount of
$350,000 at the close of the change of control transaction; provided, however,
that in the event that Executive receives the $350,000 payment and subsequently
becomes eligible for severance payment pursuant to this Agreement or any other
employment agreement then in effect, any severance payment owed under this
Agreement or such other employment agreement then in effect shall be reduced by
the $350,000. In such event, Executive shall not be required to refund all or
any portion of the $350,000 payment even if such payment exceeds any severance
to which the Executive becomes entitled. The provisions of this section 8(c)
shall become null and void on and after January 1, 2008.

 

9. Definitions. As used herein, the following terms shall have the following
meanings set forth below:

 

“Cause” means (i) Executive’s conviction of a felony evidencing criminal
dishonesty or moral turpitude, (ii) a willful and material breach of Executive’s
duty of loyalty to the Company or (iii) after 20 business days following
Executive’s receipt of written notice from the Company specifying the
particulars in reasonable detail, Executive’s failure to comply with or to cure,
as applicable (A) a willful and material refusal to comply with specific written
directions of the board of directors (or specific written directions of the
chief executive officer) that are otherwise consistent with Executive’s
employment agreement with the Company or any of their respective subsidiaries
and capable of being performed by him or (B) a willful and material breach of
Executive’s duty of due care to the Company.

 

7



--------------------------------------------------------------------------------

“Good Reason” means (i) a material adverse change in Executive’s duties,
responsibilities or reporting relationships, (ii) a relocation of Executive’s
principal office to a location more than 30 miles away from his then current
office, (iii) a reduction of salary not agreed to by Executive, or a material
diminution of other employee benefits (other than any change in employee
benefits approved by the Board and implemented in a non-discriminatory fashion
with respect to all participating employees), or any other material adverse
change in his working conditions, or (iv) a material breach by the Company of
other obligations under Executive’s employment agreement with the Company or a
subsidiary of the Company that are not cured after 20 business days following
the Company’s receipt of a written notification from Executive specifying the
particulars in reasonable detail.

 

10. Miscellaneous.

 

(a) Company Representations. The Company represents and warrants to Executive
that as of the date of this Agreement it is not aware of any facts that could
preclude the Executive from making the certifications required by Sections 302
and 906 of the Sarbanes-Oxley Act of 2002, and rules thereunder, or that could
give rise to a forfeiture of bonus or other incentive/equity compensation under
Section 304 of the Act.

 

(b) Merger; Amendment. This Agreement, that certain Restricted Stock Purchase
Agreement to be dated August 18, 2003 (the “RSPA”), those certain Stock Option
Agreements (Senior Manager) dated July 17, 2003 and to be dated August 18, 2003
(the “Stock Option Agreements”), and that certain Offer Letter dated July 17,
2003 addressed to Barry L. Rowan (the “Offer Letter”) constitute the entire
agreements between the parties with respect to the terms and conditions of
Executive’s employment with the Company, and may be changed, extended or
modified only by an agreement in writing signed by the parties. All additional
terms and conditions contained in the Offer Letter and not set forth in this
Employment Agreement, the Stock Option Agreements or the RSPA are hereby
incorporated into this Employment Agreement and made a part hereof. To the
extent there are any inconsistent terms and conditions in the Offer Letter on
the one hand and either this Employment Agreement, the Stock Option Agreements
or the RSPA on the other hand, the terms and conditions of this Employment
Agreement, the Stock Option Agreements or the RSPA, as the case may be, shall
prevail over any inconsistent terms and conditions contained in the Offer
Letter. For purposes of this Section 10, a reference to this “Agreement” shall
be deemed to be a reference to both the Employment Agreement and the Offer
Letter, except where otherwise explicitly noted to the contrary.

 

(c) Assignment. The rights and obligations of the Company in this Agreement
shall inure to its benefit and be binding upon its successors in interest
(whether by merger, consolidation, reorganization, sale of stock or assets or
otherwise). This Agreement shall also inure to the benefit of Executive’s heirs,
executors, administrators and legal representatives. This Agreement, being for
the personal services of Executive, shall not be assignable by Executive.

 

8



--------------------------------------------------------------------------------

(d) Waiver of Breach. The waiver by any party of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach by any party.

 

(e) Arbitration. Except as otherwise provided herein, any controversies or
claims arising out of, or relating to this Agreement or the breach thereof,
shall be settled by arbitration in accordance with the commercial rules of the
American Arbitration Association, which decision shall be final and binding on
the parties, and judgment upon the award rendered shall be entered in any court
having jurisdiction thereof. Any party may demand such arbitration in accordance
with the procedures set out in those rules. The arbitration shall be conducted
in Seattle, Washington, or such other location as may be mutually agreed upon by
the parties. The arbitrator shall be selected in a manner that is mutually
agreed upon by the parties. The arbitrator shall not award special,
consequential, or punitive damages. In the event of any arbitration proceeding
hereunder, the Company will (x) pay the fees and expenses of the arbitrator and
(y) advance the Executive’s documented out-of-pocket costs (including reasonable
counsel fees and expenses) on a current basis, provided, that if Executive is
determined not to be the substantially prevailing party on the matters submitted
for arbitration (which determination shall be made by the arbitrator and
included in his or her decision), Executive will promptly reimburse the Company
for any expenses so advanced. Executive acknowledges that the Company is
agreeing to make advances to him pursuant to the preceding sentence in
consideration of his agreement to reimburse the Company for any such advances to
the extent required by the preceding sentence. The Company will in all events
pay its own costs (including counsel fees and expenses) in connection with any
arbitration proceeding hereunder.

 

(f) Notices. All notices given hereunder shall be in writing and shall be deemed
to have been duly given and received (i) when delivered personally, with receipt
acknowledged in writing by the recipient, (ii) on the tenth business day after
being sent by registered or certified mail (postage paid, return receipt
requested), (iii) one business day after being sent by a reputable overnight
delivery service, postage or delivery charges prepaid, or (iv) on the date on
which a facsimile is transmitted, in each case to the parties at their
respective addresses stated below; provided, that if the intended recipient of
any notice hereunder refuses to acknowledge receipt thereof in writing, such
notice shall be deemed to have been given on the date of such refusal. Any party
may change its address for notice by giving notice of the new address to the
other party in accordance with the provisions of this paragraph.

 

If to the Company:

 

Nextel Partners, Inc.

4500 Carillon Point

Kirkland, WA 98033

Attention: General Counsel

Facsimile: 425-576-3666

 

9



--------------------------------------------------------------------------------

If to Executive:

 

Barry L. Rowan

1050 91st Ave., N.E.,

Bellevue, Washington 98004

 

(f) Severability. The invalidity or unenforceability of any particular provision
of this Agreement shall not affect the other provisions hereof, and the
Agreement shall be construed in all respects as though such invalid or
unenforceable provision were omitted.

 

(g) Survival. The provisions of Sections 3(d), 4, 5, 8 and 10 shall survive any
termination of this Agreement.

 

(h) Governing Law. This Agreement shall be interpreted according to the internal
laws of the State of Washington, without regard to choice of law rules that
would result in the application of the laws of another state.

 

(i) Remedies Cumulative. All rights, powers and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise or the beginning of the
exercise of any thereof by any party shall not preclude the simultaneous or
later exercise of any other such right, power or remedy by such party.

 

(j) Waiver of Jury Trial. Each of the parties hereto hereby irrevocably waives
any and all right to trial by jury in any legal proceeding arising out of or
related to this Agreement or the transactions contemplated hereby.

 

[SIGNATURES PAGE FOLLOWS]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

NEXTEL PARTNERS OPERATING CORP. By:  

/s/    DONALD J. MANNING        

 

--------------------------------------------------------------------------------

Title:  

Vice President and General Counsel

 

--------------------------------------------------------------------------------

NEXTEL PARTNERS, INC. By:  

/s/    DONALD J. MANNING        

 

--------------------------------------------------------------------------------

Title:  

Vice President and General Counsel

 

--------------------------------------------------------------------------------

/s/    BARRY L. ROWAN        

--------------------------------------------------------------------------------

Barry L. Rowan

 

11